Title: John C. Harris to James Madison, 27 July 1830
From: Harris, John C.
To: Madison, James


                        
                            [To The Hon James Madison]
                                Dear Sir,
                            
                            
                                
                                    Orange Ct. House
                                
                                 July the 27th 1830
                            
                        
                        
                        Deeply impressed, as I am with a thorough Conviction, that your Honour had gone into retirement, to repose in
                            quiet; and tho’ at all times watching, with a patriots eye, and feeling with a patriots heart,
                            every eventful crisis of your Country, yet determined, no dout, to take no part in any political Canvass or Strife that might occur in any part of our Union, State or County, unless for the purpose of
                            real & indispensable good, Notwithstanding, I beg that you will so fair depart from this at least, in consequence
                            of the importance of the matter in the sequel, and honour me so much as to comply with the request herein submitted.– It is made for no other
                            purpose than to enable me, through your answer to do justice to a distinguished fellow Citizen and Statesman— Governor
                            Barbour. Since that Gentleman became a Candidate for our fall election, many painful and unpleasant things have
                            transpired to wound the feelings of himself and his friends. I am one, among the many of Colo. Barbour’s friends, who were
                            also the friends of President Jackson; and who most cordially and sincerely hoped that the party Strife, and great
                            political Commotion which pervaded and agitated the Community so roughly, pending the last Presidential Canvass, had
                            subsided into eternal oblivion; and that it could not with any propriety be renewed, in this our County Election "Our
                            Family Affair" as Governor B. very aptly called it at our April Election. And we did hope that the present Canvass would have been conducted in the most magnanimous and Republican manner.– But we regret
                            that a departure from this anticipations, is widely different, and that many unpleasant, and entierly [inclative], things have been
                            renewed and agitated with the most gigantic exaggeration, to the pain and chagrin of Govr. Barbour and his friends. And
                            Sir, among the many tricks adverted to, and not the least of them, is the singular one, which impells me thus reluctantly, to intrude upon that repose which now must be so sweet to you, and that settled
                            purpose of nutrality and retirement. It is rumoured through the County, but more particularly in the upper parts, by
                            whose agency we know not, that your honour had said that Capt. Davis would be your choice, of the two candidates presented
                            to us for our next and important legislature. None could impugn the exalted right of the
                            freedom of opinion, and of the elective franchise– and none can doubt of the extent of the influence, that, such an
                            opinion would have upon the people of Orange from You Sir, in any and every political subject
                            or matter that can present its self in our immediate, or remote Community.
                        We had heard also on the other hand that, you should have said, that it was a political Crisis in our Commonwealth, approaching in importance, the late Convention; and that required whatever of Talent,
                            Wisdom, and experience of the County which could be commanded, not much less imperiously so, than did the late Convention. Yet Governor Barbour’s friends do not wish to act upon this ground, untill, if so at
                            all, it is more formally recieved from you Sir, and with your approbation.
                        If Sir, it will entierly meet your approbation and Convenience, will you honour me
                            with a few lines in reply to this inquiry after the truth of the foundation of these reports, so at least as to enable me
                            to repell the charge against us, if groundless, and to aid the distinguished individual to whom they allude.
                        I hope Sir, that the interest I feel for justice to be done, and the disinterestedness of my motives, further
                            than patriotic & virtuous; and also to repell those [puisne] subterfuges to which resort is had, will pleade and be my
                            excuse to you for being thus lengthy, and thus I fear intrusive: And beg that you will attribute to me the best of motives. Most Respectfully your obedient Humble Servant
                        
                            
                                J. C. Harris
                            
                        
                    